Citation Nr: 1048284	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-10 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for status post right knee arthroplasty post degenerative 
arthritis with instability (referred to hereinafter as "right 
knee disability") for the period from January 1, 2006, to August 
28, 2007.

2.  Entitlement to a disability evaluation in excess of 40 
percent for a right knee disability for the period beginning 
August 29, 2007.

3.  Entitlement to a disability evaluation in excess of 10 
percent for right hip degenerative change associated with status 
post right total knee arthroplasty (referred to hereinafter as 
"right hip disability").


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 
1968.

The first issue comprising this matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  A 30 percent disability 
rating for the Veteran's right knee disability was continued 
therein.  The Veteran perfected an appeal of this decision.  He 
subsequently was awarded a 40 percent disability rating for his 
right knee disability effective from August 29, 2007, in a 
November 2007 rating decision.  Because this increase does not 
cover the entire period on appeal and does not represent the 
maximum rating available in the period it does cover, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

A March 2009 rating decision of the Nashville, Tennessee, RO 
forms the basis for the second issue comprising this matter 
coming before the Board on appeal.  This decision continued a 10 
percent disability rating for the Veteran's right hip disability.  
It also denied service connection for degenerative joint disease, 
left hip.  The Veteran perfected an appeal as to each of these 
decisions.  Service connection for degenerative joint disease, 
left hip, subsequently was granted in a July 2009 rating decision 
from the RO in Nashville, Tennessee.  As such, the Veteran has 
received a total grant of the benefits sought with respect to 
this issue.  It therefore is not before the Board here.

On his March 2007 substantive appeal on a VA Form 9 for his right 
knee disability, the Veteran requested a hearing before a member 
of the Board and indicated that he would appear personally at his 
local RO for this purpose.  A Video Conference hearing was 
scheduled for February 2010.  However, the Veteran failed to 
appear.  His hearing request therefore is considered withdrawn.  
See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1  The evidence of record does not show that the Veteran's right 
knee disability manifested extension limited to 30 degrees or 
more or chronic residuals consisting of severe painful motion or 
weakness at any point during the period from January 1, 2006, to 
August 28, 2007.

2.  The evidence of record does not show that the Veteran's knee 
disability manifested extension limited to 45 degrees or more or 
chronic residuals consisting of severe painful motion or weakness 
at any point during the period beginning August 29, 2007.

3.  The evidence of record does not show that the Veteran's right 
hip disability manifested flexion limited to 30 degrees or less 
or limitation of abduction such that motion is lost beyond 10 
degrees as any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for a right knee disability for the period from January 
1, 2006, to August 28, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5055, 5261 (2010).

2.  The criteria for a disability evaluation in excess of 40 
percent for a right knee disability for the period beginning 
August 29, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5055, 5261 (2010).

3.  The criteria for a disability evaluation in excess of 10 
percent for a right hip disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic 
Codes 5252, 5253 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

With respect to higher evaluation claims, VA must provide the 
claimant with generic notice of the evidence needed to 
substantiate the claim, namely evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on employment, and of how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

The RO adjudicated the issue of the Veteran's entitlement to a 
higher evaluation for his right knee disability in May 2006.  
Thereafter, the Veteran was notified by letter dated in July 2007 
of the evidence required to establish entitlement to a higher 
evaluation, the evidence not of record necessary to substantiate 
his claim for a  higher evaluation, his and VA's respective 
duties for obtaining evidence, and how VA determines disability 
ratings and effective dates.  He again was notified of how VA 
determines disability ratings and effective dates via two letters 
dated in April 2008.

It follows from the above timeline that VA's duty to notify with 
respect to this issue was not satisfied prior to the initial AOJ 
decision thereon.  Under such circumstances, the duty to notify 
may not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  Such 
notice timing errors instead may be cured by issuance of a fully 
compliant notice, followed by readjudication.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication by the AOJ) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by 
readjudication, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to cure 
a timing defect).

In this case, the Board finds that the notice timing error has 
been cured.  After providing complete notice, the AOJ 
readjudicated his entitlement to a higher evaluation for right 
knee disability by way of SSOCs dated in November 2007, December 
2007, November 2008, and July 2009.  The Veteran was given ample 
time to respond.  As such, there has been no prejudice to the 
Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The duty to notify regarding 
the Veteran's right knee disability therefore has been satisfied.

With respect to his right hip disability, the Veteran was 
informed by letter dated in February 2009 of the evidence 
required to establish entitlement to a higher evaluation, the 
evidence not of record necessary to substantiate his claim for a 
higher evaluation, his and VA's respective duties for obtaining 
evidence, and how VA determines disability ratings and effective 
dates.  As this letter fully addressed all notice elements and 
was supplied before the AOJ's initial adjudication of the claim 
in March 2009, the Board finds that the duty to notify with 
respect to this issue also has been satisfied.

Pursuant to the duty to assist, VA is required to aid the Veteran 
in the procurement of service treatment records and other 
pertinent treatment records, whether or not they are in Federal 
custody, as well as provide a medical examination and/or medical 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records and VA 
treatment records.  No private treatment records have been 
obtained.  The duty to assist is not applicable in this regard, 
however, as the Veteran has not identified any such records.  See 
38 U.S.C.A. § 5103A(b).  He instead submitted private treatment 
records on his own behalf.

VA joints examinations were afforded to the Veteran in April 2006 
for his right knee disability, in December 2007 for his right hip 
disability, and in February 2009 for both of these disabilities.  
The Board finds that these examinations were adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with 
respect to medical examinations and opinions as those providing 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).  Although there is no indication that 
any of the examiners reviewed his claims file, the VA examiner 
who conducted the February 2009 joints examination reviewed 
pertinent treatment records and the Veteran gave an accurate 
history regarding his disabilities at each examination.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that 
the mere fact that an examiner did not review the claims file 
does not render a medical examination inadequate, particularly 
where the content of the examination shows that the examiner was 
familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. 
App. 97 (2008) (same).  He also recounted his relevant 
symptomatology at each examination.  After receiving this 
information, the examiners conducted thorough physicals and 
diagnostic tests.  The examiners also documented each of these 
actions in detail in examination reports.

The Board notes that the Veteran's representative requested that 
another joints examination be conducted in his November 2010 
Written Brief Presentation due to two inadequacies in the 
February 2009 VA joints examination.  Specifically, he asserted 
that the examiner who conducted this examination acknowledged 
objective evidence of pain but failed to state where such pain 
was located and failed to address the criteria in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and associated statutes.  These 
assertions are unsupported by the record, as the summary and 
analysis of this examination provided below reveal.  Another 
examination is unnecessary for this reason and given the above 
description of the adequacy of the February 2009 examination as 
well as the April 2006 and December 2007 examinations.

Other than this examination request, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional development necessary for a fair 
adjudication of the claim that has not been undertaken.  The 
Board therefore finds that VA's duty to assist has been 
satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As both the duty to notify and the duty to assist have been 
fulfilled, appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluations

The Veteran seeks disability evaluations in excess of 30 percent 
for his right knee disability for the period from January 1, 
2006, to August 28, 2007, in excess of 40 percent for his right 
knee disability for the period beginning August 29, 2007, and in 
excess of 10 percent for his right hip disability.  He contends 
that these disabilities are more severe than contemplated by 
their respective disability ratings.

Disability evaluations are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify various disabilities and the criteria 
for specific ratings for the disabilities.  The percentage 
ratings represent as far as practicably can be determined the 
average impairment in earning capacity due to a service-connected 
disability.  38 U.S.C.A. § 1155.  The evaluation assigned is 
determined by comparing the extent to which a Veteran's service-
connected disability impairs his ability to function under the 
ordinary conditions of daily life, as demonstrated by the 
Veteran's symptomatology, with the schedule of ratings.  Id.; 
38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  When two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
However, any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate in any increased rating claim if distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability or the same 
manifestation of a disability under different Diagnostic Codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several Diagnostic Codes.  The critical element permitting 
the assignment of multiple ratings under several Diagnostic Codes 
is that none of the symptomatology for any one of the disorders 
is duplicative or overlapping with the symptomatology of the 
other disorder.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of 
motion provide for consideration of flare ups and functional loss 
due to weakness, excess fatigability, incoordination, and pain on 
use.  38 C.F.R. § 4.45; see also DeLuca, 8 Vet. App. at 202.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by visible behavior, such as 
facial expression or wincing, of the Veteran undertaking the 
motion.  38 C.F.R. §§ 4.40, 4.59.

The benefit of the doubt shall be given to the Veteran when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails 
when the evidence supports his claim or is in relative equipoise 
but does not prevail when the preponderance of the evidence is 
against the claim.  Id.

A.  Right Knee

The Veteran's right knee disability currently is rated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  This Code pertains 
to knee replacement (prosthesis).  It establishes a 100 percent 
evaluation for 1 year following implantation of prosthesis.  
Thereafter, it establishes a minimum 30 percent rating.  A 
maximum 60 percent rating is established for chronic residuals 
consisting of severe painful motion or weakness in the affected 
extremity.  Intermediate degrees of residual weakness, pain, or 
limitation of motion, however, are to be rated by analogy to 
Diagnostic Codes 5256, 5261, or 5262.

The normal range of motion for the knee is from 140 degrees 
flexion to 0 degrees extension.  Diagnostic Code 5256 addresses 
ankylosis of the knee.  A 40 percent evaluation is merited for 
ankylosis in flexion between 10 and 20 degrees.  In flexion 
between 20 and 45 degrees warrants a rating of 50 percent.  The 
maximum 60 percent rating requires extremely unfavorable 
ankylosis, in flexion at an angle of 45 degrees or more.  
Diagnostic Code 5261 addresses limitation of extension of the 
leg.  It establishes a 40 percent rating for extension limited to 
30 degrees and a 50 percent evaluation for extension limited to 
45 degrees.  Diagnostic Code 5262 addresses impairment of the 
tibia and fibula.  Nonunion of the tibia and fibula with loose 
motion requiring a brace merits a 40 percent rating.

Other Diagnostic Codes concerning the knee exist.  However, they 
are not specifically mentioned as a potential basis for an 
analogous rating in Diagnostic Code 5055, and therefore are not 
for consideration here, because they do not provide for ratings 
higher than the 30 percent minimum rating guaranteed to the 
Veteran.

At this point the Board notes that General Counsel for VA, in a 
precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held 
that a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
General Counsel stated that when a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have limitation 
of motion which at least meets the criteria for a zero-percent 
rating under Diagnostic Code 5260 (flexion limited to 60 degrees 
or less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis. General Counsel 
subsequently held in VAOPGCPREC 9-98 that a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is 
shown, a veteran rated under 5257 can also be compensated under 
5003 and vice versa.  However, in this case, the Veteran's 
disability is rated under Diagnostic Code 5055 for total knee 
replacement.  The provisions of Diagnostic Code 5055 do not 
provide for consideration of Diagnostic Code 5257 (recurrent 
subluxation or instability), 5260 (limitation of flexion), or any 
other Diagnostic Code not specifically referenced therein.  As 
such, the assignment of separate ratings for the Veteran's right 
knee disability are not for consideration under the circumstances 
of this case.  

The Board notes at the outset that the Veteran underwent a right 
knee arthroplasty in November 2004.  A December 2004 rating 
decision thus assigned him a 100 percent evaluation for the 
period from January 1, 2005, to December 31, 2005, and a 30 
percent evaluation for the period beginning January 1, 2006.

As discussed in Section I above, the Veteran submitted private 
treatment records on his own behalf.  They concern his right knee 
disability, and therefore are relevant.  However, these records 
all are dated prior to January 1, 2006, and therefore are not 
within either of the periods on appeal.  They accordingly will 
not be considered herein.

VA treatment records dated in March 2006 reveal the Veteran's 
complaint of right knee pain which was more severe than before 
his right knee arthroplasty.  Difficulties were noted with 
determining specifics regarding this pain from interviewing the 
Veteran.  However, he identified pain in several different areas 
of the knee.  The worst was found to be new pain rather than an 
intensification of preexisting pain.  The pain in one part of the 
knee was described as "an electric shock sort of sensation," 
while overall the pain was described as "unusual."  The 
Veteran's right knee was tender to palpation upon physical 
assessment.  It lacked 20 degrees of extension.  An impression of 
"postoperative pain which seems to be relatively superficial" 
was rendered.

The Veteran underwent a VA joints examination in April 2006.  He 
reported pain, stiffness, weakness, warmth, repeated effusion, 2 
episodes of locking, and affected motion with respect to his 
right knee.  In this latter regard, he indicated that he was 
unable to stand for more than a few minutes or walk for more than 
a few yards and used a cane intermittently but frequently.  
Physical assessment showed that the Veteran had an antalgic gait.  
There was no ankylosis or instability in his right knee.  His 
right knee extension was from 110 to -5 degrees.  No change was 
noted with repetition.  Extension was not noted to cause pain, 
but painful movement was elicited with the first and repeated 
flexion tests.  Guarding of movement, heat, and tenderness also 
were noted.  X-rays showed that the Veteran's right knee 
prosthesis was anatomic in position with no evidence of 
loosening.  Based on this information, the examiner diagnosed the 
Veteran with degenerative joint disease of the right knee status 
post total knee arthroplasty.  The examiner then indicated that 
this disability caused the Veteran to have trouble sleeping due 
to pain, moderately affected his ability to shop and recreate, 
severely affected his ability to do chores, and prevented him 
from engaging in sports.

A June 2006 VA treatment record reflects that the Veteran 
complained of right knee pain and expressed his belief that this 
knee was locking up.  Upon physical examination, the Veteran's 
right knee was tender to palpation and exhibited decreased range 
of motion.  However, there was no swelling or redness.  An 
assessment of knee pain was made.

An August 2006 VA treatment record documents the Veteran's 
complaint of persistent right knee pain since his surgery.  Upon 
physical examination, his scar was quite sensitive to superficial 
palpation.  There was no evidence of effusion or local elevation 
in temperature, and the right knee was stable.  It had "about 25 
degrees of flexion contracture."  X-rays showed satisfactory 
position of the components of this knee.

A VA treatment record dated in February 2007 indicates that the 
Veteran continued to complain of pain in his right knee.

In a statement attached to his March 2007 substantive appeal on a 
VA Form 9, the Veteran reported that he has a constant burning 
sensation in his right knee.  He also reported that he cannot 
sleep because of this pain.  Finally, he reported that his 
quality of life has been lessened both physically and mentally 
because he does not have full range of motion in his right knee.  
He noted in this regard that he cannot walk up stairs, jump, bend 
to tie his shoes, or sit or stand for long periods of time.


The Veteran's continued complaint of right knee pain similarly is 
revealed in March and July 2007 VA treatment records.  His 
complaint of locking also is revealed.  Upon physical 
examination, however, he was noted to have normal range of motion 
in his extremities.  An assessment of knee pain was made.

Another VA treatment record dated in July 2007 reflects the 
Veteran's complaints that his right knee is painful and stiff and 
had recently given out several times, causing him to fall down a 
flight of stairs on one occasion.

A VA treatment record dated August 29, 2007, documents that the 
Veteran continues to have significant problems, including pain, 
following his surgery.  It was noted that he is unable to 
straighten his right knee properly and walks with the aid of a 
crutch.  Upon physical assessment, he walked with a slow and 
antalgic gait.  There was no effusion or instability.  However, 
there was marked restriction of motion in the Veteran's right 
knee.  He lacked "30 degrees in full extension."  X-rays showed 
satisfactory position of the components of this knee but did not 
show the significant arthrofibrosis determined to be within it.

In an October 2007 VA treatment record, the physician who treated 
the Veteran on August 29, 2007, clarified the findings he made 
then.  He indicated that saying there is a 30 degree flexion 
contracture of the right knee is another way to state that there 
is a lack of 30 degrees in extension of this knee.

As noted in the introduction, a November 2007 rating decision 
increased the Veteran's evaluation for his right knee disability 
to 40 percent effective August 29, 2007.

A VA treatment record dated in April 2008 reveals that the 
Veteran complained of continued pain in numerous body parts, 
including his knee.  Upon physical examination, however, he was 
noted to have normal range of motion in his extremities.  An 
assessment of chronic knee pain was made.



May 2008 VA treatment records reflect that the Veteran's right 
knee was tender to palpation, unstable, and lacked 15 degrees of 
full extension.  He was given a hinged knee brace.

VA treatment records dated in October 2008 and November 2008 
document the same information as was contained in VA treatment 
record dated in April 2008.

The Veteran was afforded a VA joints examination in February 
2009.  He reported pain, stiffness, weakness, and locking 
episodes that occur daily or more often with respect to his right 
knee.  He also reported that he was unable to stand for more than 
a few minutes or walk for more than a few yards and used a cane 
intermittently but frequently.  Physical assessment showed that 
the Veteran had an antalgic gait.  His right knee was tender but 
was not instable.  Under the heading "knee range of motion," it 
was noted that there was no ankylosis.  It also was noted that 
flexion was from 20 degrees to 80 degrees and that extension was 
limited by 20 degrees.  Objective evidence of pain during this 
movement, as well as during extension and upon repetitive flexion 
and extension testing, further was noted.  However, it finally 
was noted that there was no additional range of motion limitation 
with repetition.  X-rays showed post total right knee 
replacement.  Based on this information, the examiner made a 
diagnosis of right total knee arthroplasty.  The examiner then 
indicated that this disability moderately affected the Veteran's 
ability to dress, drive, shop, travel, and recreate, severely 
affected his ability to do chores and exercise, and prevented him 
from engaging in sports.

A VA treatment record dated in May 2009 reveals that the Veteran 
walks with one forearm crutch.

June 2009 VA treatment records reflect the Veteran's complaints 
of continued pain in numerous body parts, including his knee.  
Upon physical examination, it was noted that he walks with a limp 
and a cane due in part to decreased range of motion in his right 
knee.  An assessment of chronic knee pain was rendered.



Another June 2009 VA treatment record documents the Veteran's 
complain that his activities are severely limited due to severe 
arthritis in several body parts, including his knees.  Upon 
physical examination, he was able to move all his extremities 
grossly within normal limits.  No assessment specific to his 
right knee was made.

In light of the above, the Board finds that a disability 
evaluation in excess of 30 percent for the period from January 1, 
2006, to August 28, 2007, and a disability evaluation in excess 
of 40 percent for the period beginning August 29, 2007, for a 
right knee disability are not warranted.  Neither Diagnostic Code 
5256 nor Diagnostic Code 5262 is applicable.  There indeed is no 
indication that the Veteran had right knee ankylosis or nonunion 
of his tibia and fibula at any point during either of the 
timeframes on appeal.  No ankylosis was found at the April 2006 
VA joints examination or the February 2009 VA joints examination.  
No mention of his tibia and fibula, much less nonunion of these 
bones, was made during these examinations or in any VA treatment 
records.

A rating for a right knee disability higher than 30 percent for 
the period from January 1, 2006, to August 28, 2007, and a rating 
higher than 40 percent for the period beginning August 29, 2007, 
also are not merited under Diagnostic Code 5261.  At no point 
during this first period was the Veteran's right knee extension 
limited to 30 degrees or more, the criteria for a 40 percent 
rating.  A lack of 20 degrees of extension in his right knee was 
documented in a VA treatment record dated in March 2006.  His 
extension in this knee was found to be to -5 degrees at his April 
2006 VA joints examination.  25 degrees of flexion contracture 
was recorded in an August 2006 VA treatment record while normal 
range of motion in the Veteran's extremities was recorded in 
March and July 2007 VA treatment records.  At no point during the 
second period was the Veteran's right knee extension limited to 
45 degrees or more, the criteria for a 50 percent rating.  He was 
noted to lack 30 degrees of full extension in a VA treatment 
record dated August 29, 2007.  A May 2008 VA treatment record 
shows that he lacked 15 degrees of full extension.  At his VA 
joints examination in February 2009, the Veteran's extension was 
determined to be limited to 20 degrees.  Finally, a June 2009 VA 
treatment record documents that the Veteran could move all his 
extremities grossly within normal limits.

The DeLuca criteria and associated statutes further do not 
provide a basis for a rating higher than 30 percent for the 
period from January 1, 2006, to August 28, 2007, or a rating 
higher than 40 percent for the period beginning August 29, 2007, 
for a right knee disability.  There has been no showing that the 
Veteran experienced greater limitation of motion in his right 
knee as a result of flare ups or functional loss due to weakness, 
excess fatigability, incoordination, or pain on use during either 
of these periods.  At his April 2006 VA joints examination, the 
Veteran experienced pain upon repeated flexion tests.  Objective 
evidence of pain also was found upon repeated flexion and 
extension testing at his February 2009 VA joints examination.  
However, there was no additional range of motion loss found at 
either examination.  It readily follows that neither the 
Veteran's pain on use nor any weakness, excess fatigability, or 
incoordination on use resulted in functional loss during either 
of the two timeframes on appeal.

Finally, a rating for a right knee disability higher than 30 
percent for the period from January 1, 2006, to August 28, 2007, 
and a rating higher than 40 percent for the period beginning 
August 29, 2007, are not merited under Diagnostic Code 5055.  The 
criteria for a 60 percent rating thereunder, chronic residuals 
consisting of severe painful motion or weakness, are not met here 
during either timespan.  The record includes a finding of pain 
during initial and repeated flexion tests at the Veteran's April 
2006 VA joints examination and objective evidence of pain during 
initial and repeated flexion and extension testing at his 
February 2009 VA joints examination.  It also includes a finding 
that this knee was unstable, which resulted in him being provided 
a hinged knee brace, in a May 2008 VA treatment record, and the 
Veteran's reports of weakness, locking, and giving way of this 
knee that resulted in him falling down a flight of stairs on one 
occasion.  These symptoms, however, never were characterized as 
severe.  The Board also finds that such a characterization would 
be inappropriate.  The Veteran's pain was not so severe as to 
qualify him for ratings higher than already assigned on the basis 
of limited extension motion and would not qualify him for even a 
compensable rating on the basis of limited flexion motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (establishing the lowest 
10 percent compensable rating for flexion limited to 60 degrees).  
The Veteran's weakness or instability was not so severe as to 
even be recognized most of the time.  In contrast to the 
Veteran's reports of weakness, locking, and giving way and the 
single findings of right knee instability in a May 2008 VA 
treatment record, no instability was found and X-ray findings 
showed that his prosthesis was anatomic in position with no 
evidence of loosening at his April 2006 VA joints examination.  
His prosthesis again was noted to be in satisfactory position in 
an August 2006 VA treatment record.  The Veteran's right knee was 
found to be stable in a VA treatment record dated August 29, 
2007, and there was no instability in this knee at the February 
2009 VA joints examination.

The Board acknowledges the Veteran's belief that his right knee 
disability has lessened his quality of life both physically and 
mentally.  Specifically, he reported throughout the 2 periods on 
appeal that he cannot sit or stand for long periods of time, 
cannot stand for more than a few minutes, cannot walk for more 
than a few yards, cannot walk up stairs, cannot jump, cannot bend 
to tie his shoes, and cannot sleep as a result of right knee 
symptoms such as pain, stiffness, weakness, warmth, effusion, and 
locking.  He is competent to so report because he personally 
experiences these symptoms and their effects.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (finding lay testimony competent 
when it concerns features or symptoms of injury or illness).  He 
also is credible in this regard.  It repeatedly was noted in VA 
treatment records and during his April 2006 and February 2009 VA 
joints examinations that he usually ambulated with the assistance 
of a cane or crutch.  It also was noted in a VA treatment record 
dated August 29, 2007, that he is unable to straighten his right 
knee properly.  This record further described the Veteran's 
problems with this knee as significant.  Both of the examiners 
who conducted his VA examinations indeed determined that his 
right knee disability prevented him from engaging in sports and 
moderately to severely affected his ability to dress, drive, 
shop, travel, recreate, do chores, and exercise.  Nevertheless, 
VA generally must consider only the factors enumerated in the 
rating criteria to evaluate a disability.  Massey v. Brown, 7 
Vet. App. 204 (1994).  The evidence, as discussed above, does not 
show that the Veteran is entitled to an evaluation in excess of 
30 percent for the period from January 1, 2006, to August 28, 
2007, and in excess of 40 percent for the period beginning August 
29, 2007, for his right knee disability using the rating criteria 
and associated statutes, regulations, and caselaw for any 
applicable Diagnostic Code.

For each the foregoing reasons, the preponderance of the evidence 
is against the Veteran's entitlement to an evaluation for his 
right knee disability in excess of 30 percent for the period from 
January 1, 2006, to August 28, 2007, and in excess of 40 percent 
for the period beginning August 29, 2007.  Additional staged 
ratings therefore are not warranted, and the benefit of the doubt 
rule does not apply.

B.  Right Hip

The Veteran's right hip disability currently is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5252.  Diagnostic Code 
5010 pertains to arthritis due to trauma which is substantiated 
by X-ray findings.  It provides that this disability shall be 
rated as arthritis, degenerative.  Degenerative arthritis is the 
subject of Diagnostic Code 5003.  Under Diagnostic Code 5003, 
evaluations for degenerative arthritis established by X-ray 
findings shall be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint or 
joints involved.  If, however, rating on this basis results in a 
noncompensable evaluation, the Veteran shall be awarded a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion, to be combined but not added.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of any limitation of motion, 
X-ray evidence showing involvement of 2 or more major joints or 2 
or more minor joint groups warrants a 10 percent evaluation, and 
the same with occasional incapacitating exacerbations warrants a 
20 percent evaluation.

The normal range of motion for the hip is from 0 degrees 
extension to 125 degrees flexion and from 0 to 45 degrees 
abduction.  38 C.F.R. § 4.71, Plate II.  Diagnostic Code 5251 
addresses limitation of extension of the thigh.  The maximum 10 
percent rating is provided when extension is limited to 5 
degrees.  Diagnostic Code 5252 addresses limitation of flexion of 
the thigh.  A 10 percent rating is assigned when flexion is 
limited to 45 degrees.  Flexion limited to 30 degrees warrants a 
20 percent rating, while a 30 percent rating requires flexion 
limited to 20 degrees.  The maximum rating of 40 percent is 
reserved for when flexion is limited to 10 degrees.  Finally, 
Diagnostic Code 5253 addresses impairment of the thigh.  A 10 
percent rating is awarded for each limitation of rotation of the 
thigh such that the individual cannot toe-out more than 15 
degrees with the affected leg or for limitation of abduction of 
the thigh such that the individual cannot cross his legs.  
Limitation of abduction such that motion is lost beyond 10 
degrees results in assignment of the maximum 20 percent rating.

Other Diagnostic Codes addressing disabilities of the hip and 
thigh provide for ratings higher than the Veteran's current 10 
percent rating, and thus are potentially applicable in this case.  
Diagnostic Code 5250 concerns ankylosis of the hip.  Favorable 
ankylosis in flexion at an angle between 20 degrees and 40 
degrees and slight adduction or abduction merits a 60 percent 
rating.  A 70 percent rating is awarded when there is 
intermediate ankylosis.  The maximum 90 percent rating requires 
unfavorable to extremely unfavorable ankylosis where the foot 
does not reach the ground and crutches are necessitated.  
Diagnostic Code 5254 pertains to flail joint of the hip.  This 
condition receives an 80 percent rating.  Diagnostic Code 5255 
concerns impairment of the femur.  Malunion of the femur with 
slight knee or hip disability receives a 10 percent rating.  A 20 
percent rating is warranted for malunion of the femur with 
moderate knee or hip disability, while a 30 percent rating is 
warranted for malunion of the femur with marked knee or hip 
disability.  Fracture of the surgical neck of the femur, with 
false joint, or fracture of the shaft or anatomical neck of the 
femur with nonunion, without loose motion, and where 
weightbearing is preserved with an aid or brace merits a 60 
percent evaluation.  The maximum 80 percent rating is reserved 
for fracture of the shaft or anatomical neck of the femur with 
nonunion and loose motion (spiral or oblique fracture).

At the outset, the Board notes that service connection was 
granted and an initial evaluation of 10 percent effective from 
October 15, 2007, was assigned in a November 2007 rating 
decision.

The Veteran underwent a VA joints examination in December 2007.  
He reported constant right hip pain which is worse with prolonged 
sitting, riding, standing, or walking and at night.  He also 
reported that he relieves some of this pain by placing a pillow 
between his legs at night and that he uses a cane.  Upon physical 
assessment, the Veteran had a significantly antalgic gait.  No 
tenderness of the right hip was noted.  Flexion in this hip was 
limited to 78 degrees, and pain was elicited throughout the 
entire range of motion.  Extension was limited to 30 degrees, and 
pain was elicited at the end of the range of motion.  Abduction 
was limited to 35 degrees, and pain was elicited throughout the 
entire range of motion.  The DeLuca criteria were noted to be 
negative.  X-rays of the right hip showed significant 
degenerative changes.  Based on this information, the examiner 
made a diagnosis of degenerative joint disease of the right hip.

VA treatments record dated in April, October, and November 2008 
reveals that the Veteran complained of continued pain in numerous 
body parts, including his hips.  Upon physical examination, 
however, he was noted to have normal range of motion in his 
extremities.  An assessment of chronic hip pain was made.

At his VA joints examination in February 2009, the Veteran 
reported right hip pain.  He additionally reported that he was 
unable to stand for more than a few minutes or walk for more than 
a few yards and used a cane intermittently but frequently, as 
noted above.  Also as noted above, physical assessment showed 
that the Veteran had an antalgic gait.  His right hip was tender.  
Under the heading "hip range of motion," it was noted that 
flexion in this hip was limited to 70 degrees, while extension 
and abduction in this hip were limited to 25 degrees.  It also 
was noted that the Veteran was able to toe out greater than 15 
degrees with his right hip but was not able to cross his right 
leg over his left.  Objective evidence of pain during these 
movements and upon repetitive motion further was noted.  However, 
it finally was noted that there was no additional range of motion 
limitation with repetition.  X-rays showed marked osteoarthritis 
with respect to the right hip.  Based on this information, the 
examiner rendered a diagnosis of degenerative joint disease of 
the right hip.  The examiner then indicated that this disability, 
as well as a left hip disability, moderately affected the 
Veteran's ability to dress, drive, shop, travel, and recreate, 
severely affected his ability to do chores and exercise, and 
prevented him from engaging in sports.



As noted above, a VA treatment record dated in May 2009 reveals 
that the Veteran walks with one forearm crutch.  This record 
additionally reveals that he has mild 10 to 15 degree flexion 
contracture with respect to his hips.  It further reveals that he 
needs bilateral total hip replacements, starting with the left 
hip because it is more symptomatic.

June 2009 VA treatment records reflects the Veteran's complaints 
of continued pain in numerous body parts, including his hips.  
Upon physical examination, it was noted that he walks with a limp 
and a cane due in part to pain in his right hip.  An assessment 
of chronic hip pain was made.

Another June 2009 VA treatment record documents the Veteran's 
complain that his activities are severely limited due to severe 
arthritis in several body parts, including his hips.  Upon 
physical examination, he was able to move all his extremities 
grossly within normal limits.  An assessment of hip pain in need 
of replacement surgery were rendered.

Given this evidence, the Board finds that a disability evaluation 
in excess of 10 percent for a right hip disability is not 
warranted on the basis of limitation of motion.  Diagnostic Code 
5251 cannot serve as the foundation for such a rating because 10 
percent is the maximum rating provided thereunder.  At no point 
during the period on appeal does the Veteran's right hip 
disability manifest flexion limited to 30 degrees or limitation 
of abduction such that motion is lost beyond 10 degrees, the 
criteria for evaluations of 20 percent under Diagnostic Codes 
5252 and 5253 respectively.  His flexion was found to be limited 
to 78 degrees and his abduction to 35 degrees at his December 
2007 VA joints examination.  At his February 2009 VA joints 
examination, his flexion was limited to 70 degrees and his 
abduction to 25 degrees.  Normal range of motion was noted in his 
extremities in VA treatment records dated in April, October, and 
November 2008.  While a May 2009 VA treatment record documents 
that there was a mild 10 to 15 degree flexion contracture in his 
right hip, a June 2009 VA treatment record documents that the 
Veteran could move all his extremities grossly within normal 
limits.


The Board also finds that a disability evaluation in excess of 10 
percent for a right hip disability is not warranted on the basis 
of DeLuca and associated statutes.  There has been no showing 
that the Veteran experienced greater limitation of motion in his 
right hip as a result of flare ups or functional loss due to 
weakness, excess fatigability, incoordination, or pain on use.  
The DeLuca criteria specifically were noted to be negative at the 
December 2007 VA joints examination.  Objective evidence of pain 
was found upon repeated testing of the Veteran's flexion, 
extension, and abduction at his February 2009 VA joints 
examination.  There was no additional range of motion loss, 
however.  As with the Veteran's right knee disability, it readily 
follows that neither the Veteran's pain nor any weakness, excess 
fatigability, or incoordination on use resulted in functional 
loss.

Additionally, the Board finds that a disability evaluation in 
excess of 10 percent for a right hip disability is not warranted 
on the basis of Diagnostic Code 5010.  Because the Veteran could 
not cross his right leg over his left at the VA joints 
examination in February 2009, a compensable 10 percent rating is 
warranted based on limitation of abduction under Diagnostic Code 
5253.  It follows from this finding that Diagnostic Code 5010, 
which applies only when there is noncompensable limitation of 
motion, cannot be invoked.  As such, Diagnostic Code 5253 rather 
than 5010-5252, forms the basis for the Veteran's current 
evaluation.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) 
(holding that the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case"); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (any change in a 
Diagnostic Code by VA must be explained with specificity).

The Board finally finds that a disability evaluation in excess of 
10 percent for a right hip disability is not warranted on any 
other basis.  Diagnostic Codes 5250, 5254, and 5255 do not apply 
because there is no indication that the Veteran has right hip 
ankylosis, a right hip flail joint, or impairment of his right 
femur as a result of malunion or nonunion.

For each the foregoing reasons, the preponderance of the evidence 
is against the Veteran's entitlement to an evaluation in excess 
of 10 percent for his right hip disability during the entire 
period on appeal.  Staged ratings therefore are not warranted, 
and the benefit of the doubt rule does not apply.

III.  Extraschedular Consideration

The above determinations continuing the Veteran's ratings for his 
right knee disability of 30 percent for the period from January 
1, 2006, to August 28, 2007, and of 40 percent for the period 
beginning August 29, 2007, and rating for his right hip 
disability of 10 percent are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  The 
Board notes that there is no indication that referral is 
warranted for consideration of the assignment of an evaluation 
for either disability on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b).

The Court clarified the analytical steps necessary to determine 
whether referral for such consideration is warranted in Thun v. 
Peake, 22 Vet. App. 111 (2008).  A determination of whether the 
evidence presents such an exceptional disability picture that the 
available applicable schedular rating criteria are inadequate 
because they do not contemplate the Veteran's level of disability 
and symptomatology first must be made by the RO or Board.  If the 
rating criteria are inadequate, the RO or Board must proceed to 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization.  If such 
related factors are exhibited, then referral must be made to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for extraschedular consideration.

There has been no showing that the Veteran's right knee or right 
hip disability pictures could not be contemplated adequately by 
the applicable schedular rating criteria discussed above.  The 
Veteran's symptoms, which together show his level of disability, 
were evaluated using these criteria and associated statutes, 
regulations, and caselaw.  Higher ratings are provided for by the 
criteria, but, as explained above, the currently assigned ratings 
adequately describe the nature, extent, and severity of the 
Veteran's disabilities.

Given that the applicable schedular rating criteria are adequate, 
the Board finds that the Veteran does not manifest an exceptional 
right knee or right hip disability picture.  Discussion of 
whether he exhibits related factors such as marked interference 
with employment or frequent periods of hospitalization therefore 
is unnecessary.  Further, referral for consideration of the 
assignment of a disability evaluation on an extraschedular basis 
is not warranted.  See Thun, 22 Vet. App. at 111; see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

A disability evaluation in excess of 30 percent for the period 
from January 1, 2006, to August 28, 2007, for a right knee 
disability is denied.

A disability evaluation in excess of 40 percent for the period 
beginning August 29, 2007, for a right knee disability is denied.

A disability evaluation in excess of 10 percent for a right hip 
disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


